IN THE SUPREME COURT OF THE STATE OF NEVADA


                  FARANIARZ YOUSEFZADEH, AN                            No. 67258
                  INDIVIDUAL AND TRUSTEE OF THE
                  AFY FAMILY TRUST, DATED AUGUST
                  26, 1993; AND FARHAD
                  YOUSEFZADEH, AN INDIVIDUAL
                  AND THE TRUSTEE OF THE FPY
                  FAMILY TRUST,
                  Petitioners,
                  VS.
                                                                            FILED
                  THE EIGHTH JUDICIAL DISTRICT                              JAN 21 2016
                  COURT OF THE STATE OF NEVADA,                          TRACE K. LtNDEMAN
                                                                       CLERKgrREME COURT
                  IN AND FOR THE COUNTY OF                             BY
                  CLARK; AND THE HONORABLE
                  MARK R. DENTON, DISTRICT JUDGE,
                  Respondents,
                    and
                  CADC/RADC VENTURE 2011-1, LLC, A
                  DELAWARE LIMITED LIABILITY
                  COMPANY,
                  Real Party in Interest.




                                       ORDER DENYING PETITION

                             This is an original petition for a writ of mandamus or
                  prohibition challenging a district court order addressing the scope of
                  liability in a breach of guaranty and deficiency action. Having considered
                  the petition, answer, and reply, we deny the petitioners' request for




SUPREME COURT
      OF
    NEVADA

(0) I947A   CeD

                                                                                   14, - 15 .2 q€N
                extraordinary writ relief. See Munoz v. Branch Banking & Trust Co., 131
                Nev., Adv. Op. 23, 348 P.3d 689 (2015).
                            It is so ORDERED.




                                                         /1.,tfrezia;
                                                   Hardesty


                                                                              J.
                                                   Saitta


                                                               Adea,tui       J.
                                                   Pickering




                cc: Hon. Mark R. Denton, District Judge
                     Garman Turner Gordon
                     Maupin Naylor Braster
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A